DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I, species I, claims 1-24, in the reply filed on June 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 25-35 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 23, 2022.
Claims 3, 7, 16 and 22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. There is no support in the elected embodiment of Figs. 11B and 13 for the claim limitations of "the (said one or more) slit(s) does penetrate (entirely) through the ferroelectric-insulative-material", as recited in claims 3, 7 and 22, and "the linear structures do not laterally overlap any of the upper source/drain regions of the pillars", as recited in claim 16, and these features are found on unelected embodiment of Figs. 15-17.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 20, 2021 and June 23, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the "gating structure passing across the first and second channel region" (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “38” has been used to designate both "mask structures" and "linear structures (insulative structures)"; reference character “52” has been used to designate both "intervening gaps" and "spacing"; reference character “54” has been used to designate both "bottom electrodes" and "bottom-electrode-structures"; reference character “70” has been used to designate both "ferroelectric-insulative-material" and "insulative material".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "22", "34" "39" and "70" have been used to designate "insulative material"; reference characters "38" and "50" have both been used to designate "mask structures". Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
i) number and unit are together ([0078], [0080]). The examiner suggests that applicant insert a space between "number" and "unit".  
ii) undefined acronyms/symbols, such as "CMOS" (first occurrence: [0095], line 2). The examiner suggests that applicant spell out all the acronyms/symbols when using them for the first time in the disclosure.
Appropriate correction is required.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 2, 4-6, 8-15, 17-21, 23 and 24 are objected to because of the following informalities:  
i) inconsistent terminologies. Changing "the first and second channel regions" to "the first channel region and the second channel region" (claim 1, lines 9-11); "first and second pillars" to "the first pillar and the second pillar" (claim 1, lines 12-13); "the first and second bottom electrodes" to "the first bottom electrode and the second bottom electrode" (claim 1, lines 17-18 and 25-26); "first and second angle plates" to "a first angle plate and a second angle plate" (claim 1, line 11); "the first and second angle plates" to "the first angle plate and the second angle plate" (claim 1, lines 20 and 23); "the first and second upper source/drain regions" to "the first upper source/drain region and the second upper source/drain region" (claim 1, line 21); "the upper and lower source/drain regions" should read "the upper source/drain regions and the lower source/drain regions" (claims 5 and 14, lines 4-5); "the (said) first and second lateral sides" should read "the first lateral side and the opposing second lateral side" (claims 5 (line 14) and 14 (line 15)); "the second lateral sides" should read "the opposing second lateral sides" (claims 5 (line 22) and 14 (line 23)); and "the first and second voltages" should read "the first voltage and the second voltage" (claim 11, lines 1-2), are suggested. 
ii) adding "to" after "adjacent" (claims 1 (lines 20 and 23), 5 (lines 17, 19 and 21) and 14 (lines) and after "opposite" (claim 5, line 26), are suggested. 
iii) a comma should be inserted after claim number (claims 2, 4, 6, 8-13, 15, 17-21, 23 and 24, line 1). 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 2, 4-6, 8-15, 17-21, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "semiconductor material", as recited in claim 1, line 6, is unclear as to whether said limitation is the same as or different from "semiconductor material", as recited in claim 1, lines 2-3.
The term "substantially" in claim 1 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The claimed limitation of "the vertical segments are longer than the horizonal segments", as recited in claims 4 and 12, is unclear as to which dimension (i.e. length, width or depth) of the vertical segments are longer than which dimension of the horizonal segments applicant refers.
Claim 13 recites the limitation "the first and second bottom electrodes" in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
Claims 5 and 14 recite the limitation "the columns of the pillars" in lines 13-14 and 15-16, respectively. There is insufficient antecedent basis for this limitation in the claims.
The claimed limitation of "the lateral sides", as recited in claims 5 (lines 19-20) and 14 (line 21), is unclear as to whether said limitation is the same as or different from "a first lateral side" and/or "an opposing second lateral side", as recited in claims 5 (lines 12-13) and 14 (lines 14-15), respectively.
The claimed limitation of "their horizontal segments", as recited in claim 5, lines 23 and 25, is unclear as to whether said limitation is the same as or different from "horizontal segments", as recited in claim 5, line 17.
The claimed limitation of "their vertical segments", as recited in claim 5, lines 24 and 26, is unclear as to whether said limitation is the same as or different from "vertical segments", as recited in claim 5, line 18.
The claimed limitation of "their first segments", as recited in claim 14, lines 24 and 26, is unclear as to whether said limitation is the same as or different from "first segments", as recited in claim 14, line 18.
The claimed limitation of "their second segments", as recited in claim 14, lines 25 and 26, is unclear as to whether said limitation is the same as or different from "first segments", as recited in claim 14, line 19.
The claimed limitation of "the pillars of the pair of columns", as recited in claim 15, is unclear as to whether said limitation is the same as or different from "a pair of the columns of the pillars", as recited in claim 14.
The claimed limitation of "… associated therewith", as recited in claim 15, is unclear as to which element associated with which element applicant refers.
The claimed limitation of "the ferroelectric-insulative-material comprises … zirconium, …, hafnium, …", as recited in claim 19, is unclear as to how the ferroelectric-insulative-material can comprise metal material.

Allowable Subject Matter
Claims 1, 2, 4-6, 8-15, 17-21, 23 and 24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not teach or suggest, singularly or in combination, at least the limitations of "an insulative structure over regions of the first pillar and the second pillar, the insulative structure extending along a second direction which is orthogonal to the first direction", as recited in claim 1; and "each of the insulative structures having a first lateral side and an opposing second lateral side, and being associated with a pair of columns of the pillars along said first lateral side and said opposing second lateral side", as recited in claims 5 and 14.
Claims 1, 2, 4-6, 8-15, 17-21, 23 and 24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference is cited as being related to an integrated assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEIYA LI/Primary Examiner, Art Unit 2811